11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                    JUDGMENT

Christopher Lee Cantu,                       * From the 220th District Court
                                               of Comanche County,
                                               Trial Court No. DV00321.

Vs. No. 11-21-00123-CV                       * September 9, 2021

Misty Diane Cantu,                           * Per Curiam Memorandum Opinion
                                               (Panel consists of: Bailey, C.J.,
                                               Trotter, J., and Williams, J.)

     This court has inspected the record in this cause and concludes that the appeal
should be dismissed. Therefore, in accordance with this court’s opinion, the appeal
is dismissed.   The costs incurred by reason of this appeal are taxed against
Christopher Lee Cantu.